
	
		II
		110th CONGRESS
		1st Session
		S. 600
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Smith (for himself,
			 Mr. Dodd, Ms.
			 Collins, Ms. Snowe,
			 Mr. Kennedy, Mr. Vitter, and Mr.
			 Bingaman) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish the
		  School-Based Health Clinic program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the School-Based Health Clinic
			 Establishment Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)More than
			 8,000,000 children in the United States have no form of health insurance and
			 are therefore unable to access preventive health care which may lead to
			 untreated conditions, unnecessary diseases, and death.
				(2)The American
			 Medical Association rates adolescents aged 13–18 as the group of Americans with
			 the poorest health indicators.
				(3)More than 70
			 percent of the children who need psychiatric treatment do not receive
			 services.
				(4)Children who are
			 in poor health or are victims of child abuse, poverty, malnutrition, alcohol,
			 and drug abuse are at risk for academic and social failure.
				(5)Without health
			 and social intervention, at-risk children are often unable to improve academic
			 performance.
				(6)School-based
			 health clinics are effective in bringing preventive and primary care to
			 children and adolescents.
				(7)School-based
			 health clinics are effective in decreasing academic failure resulting from poor
			 health.
				(8)The goal of this
			 Act is to provide children and adolescents with medical and mental health
			 services necessary to be healthy and succeed academically.
				(b)PurposeThe
			 purpose of this Act is to fund the development and operation of school-based
			 health clinics to—
				(1)provide
			 comprehensive and accessible primary health care services to medically
			 underserved children, youth, and families;
				(2)improve the
			 physical health, emotional well-being, and academic performance of medically
			 underserved children, youth, and families; and
				(3)work in
			 collaboration with the school to integrate health into the overall school
			 environment.
				3.School-based
			 health clinicsPart Q of title
			 III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by
			 adding at the end the following:
			
				399Z–1.School-based
				health clinics
					(a)Definitions;
				establishment of criteriaIn this section:
						(1)CommunityThe
				term community includes parents, consumers, local leaders, and
				organizations.
						(2)Comprehensive
				primary health servicesThe term comprehensive primary
				health services means the core services offered by school-based health
				clinics, which shall include the following:
							(A)PhysicalComprehensive
				health assessments, diagnosis, and treatment of minor, acute, and chronic
				medical conditions and referrals to, and follow-up for, specialty care.
							(B)Mental
				healthMental health assessments, crisis intervention,
				counseling, treatment, and referral to a continuum of services including
				emergency psychiatric care, community support programs, inpatient care, and
				outpatient programs.
							(C)Optional
				servicesAdditional services, which may include oral health,
				social, and health education services.
							(3)Medically
				underserved children and adolescents
							(A)In
				generalThe term medically underserved children and
				adolescents means a population of children and adolescents who are
				residents of an area designated by the Secretary as an area with a shortage of
				personal health services and health infrastructure for such children and
				adolescents.
							(B)CriteriaThe
				Secretary shall prescribe criteria for determining the specific shortages of
				personal health services for medically underserved children and adolescents
				under subparagraph (A) that shall—
								(i)take into account
				any comments received by the Secretary from the chief executive officer of a
				State and local officials in a State; and
								(ii)include factors
				indicative of the health status of such children and adolescents of an area,
				including the ability of the residents of such area to pay for health services,
				the accessibility of such services, the availability of health professionals to
				such children and adolescents, and other factors as determined appropriate by
				the Secretary.
								(4)School-based
				health clinicThe term school-based health clinic
				means a health clinic that—
							(A)is located in or
				near a school facility of a school district or board;
							(B)is organized
				through school, community, and health provider relationships;
							(C)is administered
				by a sponsoring facility; and
							(D)provides, at a
				minimum, comprehensive primary health services during school hours to children
				and adolescents by health professionals in accordance with State and local laws
				and regulations, established standards, and community practice.
							(5)Sponsoring
				facilityThe term sponsoring facility is a
				community-based organization, which may include—
							(A)a
				hospital;
							(B)a public health
				department;
							(C)a community
				health center;
							(D)a nonprofit
				health care agency; or
							(E)a school or
				school system.
							(b)Authority to
				award grantsThe Secretary shall award grants for the costs of
				the operation of school-based health clinics (referred to in this section as
				SBHCs) that meet the requirements of this section.
					(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
						(1)be an SBHC (as
				defined in subsection (a)(4)); and
						(2)submit to the
				Secretary an application at such time, in such manner, and containing—
							(A)evidence that the
				applicant meets all criteria necessary to be designated an SBHC;
							(B)evidence of local
				need for the services to be provided by the SBHC;
							(C)an assurance
				that—
								(i)SBHC services
				will be provided to those children and adolescents for whom parental or
				guardian consent has been obtained in cooperation with Federal, State, and
				local laws governing health care service provision to children and
				adolescents;
								(ii)the SBHC has
				made and will continue to make every reasonable effort to establish and
				maintain collaborative relationships with other health care providers in the
				catchment area of the SBHC;
								(iii)the SBHC will
				provide on-site access during the academic day when school is in session and
				24-hour coverage through an on-call system and through its backup health
				providers to ensure access to services on a year-round basis when the school or
				the SBHC is closed;
								(iv)the SBHC will be
				integrated into the school environment and will coordinate health services with
				school personnel, such as administrators, teachers, nurses, counselors, and
				support personnel, as well as with other community providers co-located at the
				school; and
								(v)the SBHC
				sponsoring facility assumes all responsibility for the SBHC administration,
				operations, and oversight; and
								(D)such other
				information as the Secretary may require.
							(d)PreferencesIn reviewing applications, the Secretary
				may give preference to applicants who demonstrate an ability to serve the
				following:
						(1)Communities that
				have evidenced barriers to primary health care and mental health services for
				children and adolescents.
						(2)Communities that
				have consistently scored poorly on child and adolescent standardized health
				indicator reports.
						(3)Communities with
				high percentages of children and adolescents who are uninsured, underinsured,
				or enrolled in public health insurance programs.
						(4)Populations of
				children and adolescents that have historically demonstrated difficulty in
				accessing health and mental health services.
						(e)Waiver of
				requirementsThe Secretary may—
						(1)under appropriate
				circumstances, waive the application of all or part of the requirements of this
				subsection with respect to an SBHC for a designated period of time to be
				determined by the Secretary; and
						(2)upon a showing of
				good cause, waive the requirement that the SBHC provide all required
				comprehensive primary health services for a designated period of time to be
				determined by the Secretary.
						(f)Use of
				funds
						(1)FundsFunds
				awarded under a grant under this section may be used for acquiring and leasing
				buildings and equipment (including the costs of amortizing the principle of,
				and paying interest on, loans for such buildings and equipment), for providing
				training related to the provision of required comprehensive primary health
				services and additional health services, for the management of health center
				programs, and for the payment of salaries for physicians and other
				personnel.
						(2)ConstructionThe
				Secretary may award grants which may be used to pay the costs associated with
				expanding and modernizing existing buildings for use as an SBHC.
						(3)AmountThe
				amount of any grant made in any fiscal year to an SBHC shall be determined by
				the Secretary, taking into account—
							(A)the financial
				need of the SBHC;
							(B)State, local, or
				other operation funding provided to the SBHC; and
							(C)other factors as
				determined appropriate by the Secretary.
							(g)Technical
				assistanceThe Secretary shall establish a program through which
				the Secretary shall provide (either through the Department of Health and Human
				Services or by grant or contract) technical and other assistance to SBHCs to
				assist such SBHCs to meet the requirements of subsection (c)(2)(C). Services
				provided through the program may include necessary technical and nonfinancial
				assistance, including fiscal and program management assistance, training in
				fiscal and program management, operational and administrative support, and the
				provision of information to the entities of the variety of resources available
				under this title and how those resources can be best used to meet the health
				needs of the communities served by the entities.
					(h)EvaluationThe Secretary shall develop and implement a
				plan for evaluating SBHCs and monitoring quality performances under the awards
				made under this section.
					(i)Authorization
				of appropriationsFor
				purposes of carrying out this section, there are authorized to be appropriated
				$50,000,000 for fiscal year 2008 and such sums as may be necessary for each of
				the fiscal years 2009 through
				2012.
					.
		
